Citation Nr: 0534418	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
March 1965 and from June 1965 to January 1984.  His military 
service included duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied entitlement to the benefit sought 
on appeal.

The Board remanded the case in December 2004 for further 
development of the evidence.  Unfortunately, the case must 
again be REMANDED to the RO, and that is being accomplished 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

Service medical records are negative for COPD.  The veteran 
was treated in postservice years, following his retirement, 
at service department medical facilities.  A February 1989 
treatment entry indicates a complaint of sore throat and 
cold, and the assessment was bronchial asthma.  COPD was 
confirmed in February 1993, and the veteran continued to 
receive treatment for COPD in subsequent years.

A service department physician, in a statement dated in 
August 2003, noted the veteran's service in Vietnam where 
Agent Orange and other herbicides were used to kill 
vegetation.  He remarked that this may have aggravated the 
veteran's lungs, along with his smoking for a long period of 
time, causing COPD.  

The Board's December 2004 remand directed that a medical 
opinion be obtained concerning the etiology of the veteran's 
COPD.  The examiner, who evaluated the veteran for VA in 
April 2005, mentioned that the veteran's cigarette smoking 
had begun during service, and added that cigarette smoking is 
responsible for 80 percent of cases of COPD.  The physician 
noted that the veteran reported that he first had coughing 
symptoms in 1969.  The physician also observed that the 
veteran had pulmonary hypertension, a condition recognized as 
a secondary cause of COPD due to hypoxic vasoconstriction.  

The April 2005 physician went on to state that environmental 
factors were another cause of COPD, and mentioned such 
factors as gas, fumes, and Agent Orange.  The examiner then 
stated that these factors,..."more likely than not, played an 
environmental role."  Further, the physician remarked that 
the discovery of pulmonary hypertension in 2001 merely 
reflected a chronic, longstanding pulmonary problem.  It was 
the examiner's conclusion that it was more likely than not 
that the veteran's COPD "is smoking related and is service 
related."  The current diagnosis was severe COPD with 
secondary hypertension.

It is argued that the opinion of the physician in April 2005 
that the COPD is service related is an opinion that the COPD 
began in service.  The VA examiner clearly attributes the 
veteran's COPD to smoking.  However, the Board cannot discern 
with certainty whether the examiner also attributes COPD to 
environmental factors, generally, or whether the examiner 
also partially attributes this particular veteran's COPD to 
in-service Agent Orange exposure.  This ambiguity in the 
record must be clarified.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Return the claims file for an 
addendum opinion to the physician who 
examined the veteran in April 2005.  If 
that physician is no longer available, 
then schedule the veteran for a VA 
pulmonary examination to obtain a medical 
opinion responding to the following 
question:

Is it at least as likely as not that COPD 
began during the veteran's military 
service and if not, is it at least as 
likely as not that the COPD, in this 
particular veteran's case, is partially 
attributable to his exposure to 
herbicides in Vietnam, including Agent 
Orange?  Please note the italicized legal 
standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, in 
particular the August 2003 opinion of the 
service department physician, then he/she 
should discuss the reasons.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

